                                   United States District Court
                                    Western District of Texas
                                          San Antonio
                                       Deficiency Notice


To:         Clarke, Thomas A.
From:       Court Operations Department, Western District of Texas
Date:       Wednesday, March 17, 2021
Re:         05:20-CV-01362-DAE / Doc # 35 / Filed On: 03/17/2021 11:43 AM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: ***DOCUMENT DEFICIENT--INCORRECT CASE NUMBER LISTED ON THE DOCUMENTS. PLEASE
FILE CORRECTED MOTIONS WITH THE CORRECT CASE NUMBER.***
